DETAILED ACTION
Claims 1 – 20 have been presented for examination.  
This office action is in response to submission of the application on 11/05/2018.
Fischer is included in the IDS and relied upon in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 and 15 are objected to because of the following informalities:  there appears to be typographical error with the extra word “sum”.  Appropriate correction is required.  The claim is interpreted without the extra “sum” for the prior art search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9 - 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry, A. “Modeling Quantum Computing in Haskell” (henceforth “Sabry”) in view of Hong et al. “A Universal Quantum Computing Virtual Machine” (henceforth “Hong”).  Sabry and Hong are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

With regard to claim 1, Sabry teaches a computer-implemented method for reducing a measure time of a measure process performed by a quantum computing simulation system, the method comprising: calculating probabilities from probability amplitudes before the measure process; (Sabry Page 40, Right probability of each unit vector can be precomputed and stored (i.e. memoized) “Our representation of quantum values will therefore consist of an explicit map from each unit vector to its probability amplitude. Abstractly speaking this mapping could be realized using a function but an early prototype of this idea introduced a massive performance penalty to the point where even some of the simplest examples could not be simulated. The problem is that, unless functions are memoized, each function call re-calculates the mapping.” and Page 40, Left the unit vectors represent the potential measurement values)
creating an index of probability by incrementally summing respective different ones of the probabilities into respective sums; (Sabry Page 44, Right “For each unit vector, we also compute a cumulative probability which is the sum of its probability and all the probabilities of the unit vectors before it … we chose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds the random number”)
generating a random number for each of the multi-shots, the random number for sampling a probability distribution of the probabilities; and selecting the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for a given one of multi-shots. (Sabry Page 44, Right “Observing a value requires the following steps … Since the probabilities add to 1, we choose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds this random number:”)

Sabry does not appear to explicitly disclose: that the measurement is for a multi-shot simulation; and that the index of probability is created for a plurality of nodes.

However Hong teaches:
a measure process in a multi-shot simulation performed by a quantum computing simulation system (Hong Abstract “The measurement can be single-shot and arbitrary number of multi-shot types”)
quantum simulation data stored for a plurality of nodes (Hong Page 2, Right simulation computations can be executing on different nodes, and desired information synchronized “When a synchronizing event is triggered, the sequence in each instruction queue will be optimized and then executed by the corresponding QtVM sector. For large scale simulation, the sectors could be configured to be stored in the disk, and the lazy-eval mechanism and preloading subroutine merges I/O requests and reduce page faults. It is possible to use the pagetable structure and lazy-eval mechanism to build distributed simulators.”, and Page 1, Left a simulator can output the probability amplitudes of the measurements, as opposed to the state values themselves “provide amplitude for any given qubit-string in computational bases [11–16].”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results disclosed by Sabry with the steps and structures to store quantum simulation data for a plurality of nodes disclosed by Hong.  One of ordinary skill in the art would have been motivated to make this modification in order to perform a large scale quantum simulation (Hong Page 2, Left “The second level of QtVM simulation implementation is QtVM pagetable which is designed to handle large-scale simulation efficiently”).

With regard to claim 10, Sabry teaches reducing a measure time of a measure process in a simulation performed by a quantum computing simulation system; and (Sabry Page 40, Right probability of each unit vector can be precomputed and stored (i.e. memoized) “Our representation of quantum values will therefore consist of an explicit map from each unit vector to its probability amplitude. Abstractly speaking this mapping could be realized using a function but an early prototype of this idea introduced a massive performance penalty to the point where even some of the simplest examples could not be simulated. The problem is that, unless functions are memoized, each function call re-calculates the mapping.” and Page 40, Left the unit vectors represent the potential measurement values)
creating an index of probability by incrementally summing respective different ones of the probabilities into respective sums; (Sabry Page 44, Right “For each unit vector, we also compute a cumulative probability which is the sum of its probability and all the probabilities of the unit vectors before it … we chose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds the random number”)
generating a random number for each of the multi-shots, the random number for sampling a probability distribution of the probabilities; and selecting the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for the given one of the multi-shots. (Sabry Page 44, Right “Observing a value requires the following steps … Since the probabilities add to 1, we choose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds this random number:”)

Sabry does not appear to explicitly disclose: a computer program product for reducing a measure time of a measure process in a multi-shot simulation performed by a quantum computing simulation system, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method; that the measurement is for a multi-shot simulation; and that the index of probability is created for a plurality of nodes.

However Hong teaches:
a computer program product for reducing a measure time of a measure process in a multi-shot simulation performed by a quantum computing simulation system, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
a measure process in a multi-shot simulation performed by a quantum computing simulation system (Hong Abstract “The measurement can be single-shot and arbitrary number of multi-shot types”)
quantum simulation data stored for a plurality of nodes (Hong Page 2, Right simulation computations can be executing on different nodes, and desired information synchronized “When a synchronizing event is triggered, the sequence in each instruction queue will be optimized and then executed by the corresponding QtVM sector. For large scale simulation, the sectors could be configured to be stored in the disk, and the lazy-eval mechanism and preloading subroutine merges I/O requests and reduce page faults. It is possible to use the pagetable structure and lazy-eval mechanism to build distributed simulators.”, and Page 1, Left a simulator can output the probability amplitudes of the measurements, as opposed to the state values themselves “provide amplitude for any given qubit-string in computational bases [11–16].”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results disclosed by Sabry with the steps and structures to store quantum simulation data for a plurality of nodes disclosed by Hong.  One of ordinary skill in the art would have been motivated to make this modification in order to perform a large scale quantum simulation (Hong Page 2, Left “The second level of QtVM simulation implementation is QtVM pagetable which is designed to handle large-scale simulation efficiently”).

With regard to claim 4 and 13, Sabry and Hong teaches all the elements of the parent claim 1 and 10, and further teaches:
calculating a state probability, as an output of the measure process, using the index of probability which is larger than the random number (Sabry Page 2, Right the unit vector selected is directly associated with a probability amplitude “Our representation of quantum values will therefore consist of an explicit map from each unit vector to its probability amplitude”)

With regard to claim 9 and 18, Sabry in view of Hong teaches all the elements of the parent claim 1 and 10, and further teaches:	
wherein said selecting step compares the random number generated for the given one of the multi-shots to a given one of the respective sums forming the index of probability created for the given one of the multi-shots (Sabry Page 40, Right each shot could have different probabilities “Abstractly speaking this mapping could be realized using a function … each function call re-calculates the mapping.”)

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry in view of Hong, and further in view of McCaskey et al. “A language and hardware independent approach to quantum–classical computing” (henceforth “McCaskey”), and further in view of Fischer, J. “A parallel quantum computer simulator”.  Sabry, Hong, McCaskey and Fischer are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

claim 19, Sabry teaches a quantum computing simulation system for reducing a measure time of a measure process in a simulation, the system comprising: calculating probabilities from probability amplitudes before the measure process; (Sabry Page 40, Right probability of each unit vector can be precomputed and stored (i.e. memoized) “Our representation of quantum values will therefore consist of an explicit map from each unit vector to its probability amplitude. Abstractly speaking this mapping could be realized using a function but an early prototype of this idea introduced a massive performance penalty to the point where even some of the simplest examples could not be simulated. The problem is that, unless functions are memoized, each function call re-calculates the mapping.” and Page 40, Left the unit vectors represent the potential measurement values)
a master node for creating, each of the nodes from among the master and local nodes, an index of probability by incrementally summing respective different ones of the probabilities into respective sums, and (Sabry Page 44, Right “For each unit vector, we also compute a cumulative probability which is the sum of its probability and all the probabilities of the unit vectors before it … we chose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds the random number”)
generating a random number for each of the multi-shots, the random number for sampling a probability distribution of the probabilities; and select the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for the given one of the multi-shots. (Sabry Page 44, Right “Observing a value requires the following steps … Since the probabilities add to 1, we choose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds this random number:”)

Sabry does not appear to explicitly disclose: that the measurement is for a multi-shot simulation.

However Hong teaches:
a measure process in a multi-shot simulation performed by a quantum computing simulation system (Hong Abstract “The measurement can be single-shot and arbitrary number of multi-shot types”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results disclosed by Sabry with the steps and structures to store quantum simulation data for a plurality of nodes disclosed by Hong.  One of ordinary skill in the art would have been motivated to make this modification in order to perform a large scale quantum simulation (Hong Page 2, Left “The second level of QtVM simulation implementation is QtVM pagetable which is designed to handle large-scale simulation efficiently”).

Sabry in view of Hong does not appear to explicitly disclose: a set of local nodes calculate the probabilities before the measure process.


calculating probabilities from probability amplitudes before a measure process is performed by the local slave nodes (McCaskey Page 247, Right desired computations to accelerate a simulation can be performed on remote nodes (calculating performed on local slave nodes) “in which programmers of the conventional computing system are on the client side and the quantum accelerator system is on the server side … The accelerator buffer component forms the underlying hybrid classical–quantum memory space sharing the accelerator execution results. We have designed XACC to facilitate both serial classical–quantum computing and massively-parallel, distributed high-performance computing enhanced with quantum acceleration, therefore, the cardinality of the host CPU component is one to many (1..*).”, and Figure 1 various measurement results can be stored from measurement results generated on multiple servers (calculating are performed by local slave nodes) at the request of a client (master node) 
    PNG
    media_image1.png
    179
    494
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong (McCaskey Figure 1)

Sabry in view of Hong, and further in view of McCaskey does not appear to explicitly disclose: that the local nodes select the index of probability which is larger than the random number.

However Fischer teaches:
reading a desired quantum simulation value from a slave node based on the index value (Fischer Page 70 - 71 “To access the kth element of the global buffer a, the master first determines which slave node is responsible for storing index k by integer dividing k by L.” 
    PNG
    media_image2.png
    284
    530
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and (Fischer Page 69 “In order to increase circuit size beyond this limit without increasing the amount of memory available on an individual processor, the simulation must be performed in parallel across multiple processors. ”)

With regard to claim 2 and 11, Sabry in view of Hong teaches all the elements of the parent claim 1 and 10, and further teaches:
wherein the creating and generating steps are performed by a master node (Sabry Page 44, Right the cumulative probability generating and random number generator are performed on the single node (by a master node))

Sabry in view of Hong does not appear to explicitly disclose: wherein the quantum computing simulation system comprises a master node and local slave nodes, and the calculating step is performed by the local slave nodes.

However McCaskey teaches:
wherein the quantum computing simulation system comprises a master node and local slave nodes, and calculating probabilities from probability amplitudes before a measure process is performed by the local slave nodes (McCaskey Page 247, Right desired computations to accelerate a simulation can be performed on remote nodes (calculating performed on local slave nodes) “in which programmers of the conventional computing system are on the client side and the quantum accelerator system is on the server side … The accelerator buffer component forms the underlying hybrid classical–quantum memory space sharing the accelerator execution results. We have designed XACC to facilitate both serial classical–quantum computing and massively-parallel, distributed high-performance computing enhanced with quantum acceleration, therefore, the cardinality of the host CPU component is one to many (1..*).”, and Figure 1 various measurement results can be stored from measurement results generated on multiple servers (calculating are performed by local slave nodes) at the request of a client (master node) 
    PNG
    media_image1.png
    179
    494
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong with the implementing measurement execution results on local slaves disclosed by McCaskey.  One of ordinary skill in the art would have been motivated to make this modification in order to accelerate a quantum simulation (McCaskey Figure 1)

selecting steps is performed by the local slave nodes.

However Fischer teaches:
reading a desired quantum simulation value from a slave node based on the index value (Fischer Page 70 - 71 “To access the kth element of the global buffer a, the master first determines which slave node is responsible for storing index k by integer dividing k by L.” 
    PNG
    media_image2.png
    284
    530
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong, and further in view of McCaskey with the reading from desired quantum simulation values stored on slave nodes disclosed by Fischer.  One of ordinary skill in the art (Fischer Page 69 “In order to increase circuit size beyond this limit without increasing the amount of memory available on an individual processor, the simulation must be performed in parallel across multiple processors. ”)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry in view of Hong, and further in view of Michielsen et al. “QCE: A Simulator for Quantum Computer Hardware” (henceforth “Michielsen”).  Sabry, Hong and Michielsen are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

With regard to claim 3 and 12, Sabry in view of Hong teaches all the elements of the parent claim 1 and 10, and does not appear to explicitly disclose: wherein a measure gate of the quantum computing simulation system performs the measure process, and the method is configured to begin responsive a satisfaction of a set of conditions, the set of conditions including that the measure gate is in a non-middle position.

However Michielsen teaches:
wherein a measure gate of the quantum computing simulation system performs the measure process, and the method is configured to begin responsive a satisfaction of a set of conditions, the set of conditions including that the measure gate is in a non-middle position (Michielsen Page 352, Right a measurement is performed only while a program is not in the middle of being executed (measure gate is in a non-middle position) “The program stops at the breakpoint. This is indicated by the arrow in front of the MI “Breakpoint". The values of the qubits appear when the mouse is moved over the bottom region of the QP window: Qx1 = Qx2 = Qx3 = Qy1 = Qy2 = Qy3 = 0.5”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong with the stopping a quantum simulation prior to measuring a gate value disclosed by Michielsen.  One of ordinary skill in the art would have been motivated to make this modification in order to perform desired debugging operations (Michielsen Page 351 – 352 “For debugging reason we drag MI “Breakpoint" on the QP window. This allows us to check whether we start from the correct input state”).

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry in view of Hong, and further in view of Fischer.  Sabry, Hong and Fischer are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

With regard to claim 5 and 14, Sabry in view of Hong teaches all the elements of the parent claim 1 and 10, and does not appear to explicitly teach: wherein the quantum computing simulation system comprise a plurality of nodes including a master node and 

	However Fischer teaches:
wherein the quantum computing simulation system comprise a plurality of nodes including a master node and multiple local nodes, wherein the data stored on each of the plurality of nodes is different with respect to each other (Fischer Page 70 – 71 “To access the kth element of the global buffer a, the master first determines which slave node is responsible for storing index k by integer dividing k by L.” 
    PNG
    media_image2.png
    284
    530
    media_image2.png
    Greyscale
, and Page 72 the master node writes computed data to the slaves nodes, where the computed data could be the index of probability “To perform a write operation to a slave's local memory, the master node first sends a STORE message to that particular slave node. The slave node will suspend its infinite loop and await two data messages, the first indicating the offset within the local buffer, and the second indicating the value to store at this offset”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong with the storing desired values from quantum simulation on slave nodes disclosed by Fischer.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to store a large amount of simulation results (Fischer Page 69 “In order to increase circuit size beyond this limit without increasing the amount of memory available on an individual processor, the simulation must be performed in parallel across multiple processors. ”).

With regard to claim 7 and 16, Sabry in view of Hong, and further in view of Fischer teaches all the elements of the parent claim 5 and 14, and further teaches:
wherein the master nodes generates the random number for each of the multi-shots (Sabry Page 44, Right the cumulative probability generating and random number generator are performed on the single node (by a master node))
and sends the random number for each of the multi-shots to each of the local nodes (Fischer Page 70 - 71 the index generated by the master (the random number) is sent to the appropriate slave to retrieve the stored value(for comparison to the index of probability thereof) “To access the kth element of the global buffer a, the master first determines which slave node is responsible for storing index k by integer dividing k by L.” 
    PNG
    media_image2.png
    284
    530
    media_image2.png
    Greyscale
)
for comparison to the index of probability thereof (Sabry Page 44, Right the desired unit vector is retrieved using the random number “Observing a value requires the following steps … Since the probabilities add to 1, we choose a random number between 0 and 1 and choose the first constructor with a cumulative probability that exceeds this random number:”)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry in view of Hong, and further in view of Fischer, and further in view of McCaskey.  Sabry, Hong, Fischer and McCaskey are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

With regard to claim 6 and 15, Sabry in view of Hong, and further in view of Fischer teaches all the elements of the parent claim 5 and 14, and does not appear to explicitly disclose: wherein each of the multiple local nodes calculates a respective one of the respective sums sum from the respective index of probability corresponding thereto as the value that is compared to the random number.

However McCaskey teaches:
wherein each of multiple local nodes calculates measurements corresponding thereto (McCaskey Page 247, Right desired computations to accelerate a simulation can be performed on remote nodes (calculating performed on local slave nodes), where the sums of Sabry represent cumulative probabilities of observed states and are pre-computed and stored to speed up producing the observed values “in which programmers of the conventional computing system are on the client side and the quantum accelerator system is on the server side … The accelerator buffer component forms the underlying hybrid classical–quantum memory space sharing the accelerator execution results. We have designed XACC to facilitate both serial classical–quantum computing and massively-parallel, distributed high-performance computing enhanced with quantum acceleration, therefore, the cardinality of the host CPU component is one to many (1..*).”, and Figure 1 various measurement results can be stored from measurement results generated on multiple servers (calculating are performed by local slave nodes) at the request of a client (master node) 
    PNG
    media_image1.png
    179
    494
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong with the implementing measurement execution results on local slaves disclosed by McCaskey.  One of ordinary skill in the art would have been motivated to make this modification in order to accelerate a quantum simulation (McCaskey Figure 1)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry in view of Hong, and further in view of Fischer, and further in view of Behera et al. “Experimental realization of quantum cheque using a five-qubit quantum computer” (henceforth "Behera”).  Sabry, Hong, Fischer and Behera are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

With regard to claim 8 and 17
sending two values to the master node from only whichever of the local nodes has the index of probability larger than the random number (Fischer Page 87 two values can be sent from the relevant slave node “The master node then receives a single message from that node containing two Float64 values (8 bytes each), corresponding to the real and imaginary components of the complex amplitude being read”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong with the reading from desired quantum simulation values stored on slave nodes disclosed by Fischer.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to store a large amount of simulation results (Fischer Page 69 “In order to increase circuit size beyond this limit without increasing the amount of memory available on an individual processor, the simulation must be performed in parallel across multiple processors. ”)

Sabry in view of Hong, and further in view of Fischer does not appear to explicitly disclose: sending an index number and a shot number to the master node from only whichever of the local nodes has the index of probability larger than the random number.

	However Behera teaches:
a shot number associated with the unit vector index (Behera Table 1 the measurement of a specific unit vector value (index number) could be associated with a number of shots (shot number) 
    PNG
    media_image3.png
    210
    512
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong, and further in view of Fischer with the each simulation run associated with a number of shots and probabilities computed for the observations disclosed by Behera.  One of ordinary skill in the art would have been motivated to make this modification in order to compare the results with a different number of shots (Behera Table 1 shows that a different number of shots changes slightly the probabilities of the measurements)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sabry in view of Hong, and further in view of Fischer, and further in view of McCaskey.  Sabry, Hong, McCaskey, Fischer and Behera are analogous art because they solve the same problem of simulating a quantum computing system, and because they are in the same field of quantum computing.

With regard to claim 20, Sabry in view of Hong, and further in view of McCaskey, and further in view of Fischer teaches all the elements of the parent claim 19, and further teaches:
sending two values to the master node from only whichever of the local nodes has the index of probability larger than the random number (Fischer Page 87 two values can be sent from the relevant slave node “The master node then receives a single message from that node containing two Float64 values (8 bytes each), corresponding to the real and imaginary components of the complex amplitude being read”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong, and further in view of McCaskey with the reading from desired quantum simulation values stored on slave nodes disclosed by Fischer.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to store a large amount of simulation results (Fischer Page 69 “In order to increase circuit size beyond this limit without increasing the amount of memory available on an individual processor, the simulation must be performed in parallel across multiple processors. ”)

Sabry in view of Hong, and further in view of McCaskey, and further in view of Fischer does not appear to explicitly disclose: wherein only whichever of the local nodes an index number and a shot number to the master node.

	However Behera teaches:
a shot number associated with the unit vector index (Behera Table 1 the measurement of a specific unit vector value (index number) could be associated with a number of shots (shot number) 
    PNG
    media_image3.png
    210
    512
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating cumulative probabilities and storing execution results in a distributed manner disclosed by Sabry in view of Hong, and further in view of McCaskey, and further in view of Fischer with the each simulation run associated with a number of shots and probabilities computed for the observations disclosed by Behera.  One of ordinary skill in the art would have been motivated to make this modification in order to compare the results with a different number of shots (Behera Table 1 shows that a different number of shots changes slightly the probabilities of the measurements)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nielsen et al. “QCAD Simulation and Optimization of Semiconductor Double Quantum Dots” teaches a quantum simulator executes in multi-shot mode.
Martinis et al. (US 2019/0156239) teaches the statistics of the selected quantum circuit for a chosen measurement are numerically calculated using classical simulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148